JOURNAL ENTRY DECREE OF JUDGMENT
This action came on for consideration by a three-judge panel convened pursuant to 28 U.S.C. Section 2281. On November 20, 1974, this action was stayed pending the outcome of the case of Virginia State Board of Pharmacy v. Virginia Citizens Consumer Council, Inc. then before the United States Supreme Court. The parties agreed that the outcome of said case would be dispositive of the factual and legal questions of this case. On May 24, 1976, the Supreme Court handed down its ruling in said case at 425 U.S. 748, 96 S.Ct. 1817, 48 L.Ed.2d 346 declaring unconstitutional the Virginia statute prohibiting a licensed pharmacist from advertising the prices of prescription drugs. Accordingly, the Court finds that 59 O.S. Section 736.1 is unconstitutional, void and of no effect for the reasons stated in the Virginia State Board of Pharmacy case.
It is therefore Ordered, Adjudged, and Decreed that Title 59 O.S. Section 736.1 is *1086unconstitutional, void, and of no effect to the extent that it prohibits the advertisement of prescription drug prices. It is further Ordered, Adjudged, and Decreed that the Defendants, and each of them, their successors, assigns, and agents, are enjoined and debarred from enforcing 59 O.S. Section 736.1 to the extent it prohibits the advertisement of prescription drug prices.